DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 8-9 allowable. The restriction requirement among groups, as set forth in the Office action mailed on 6/4/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/4/2020 is withdrawn.  Claims 5-6, directed to a method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Rejection withdrawn due to amendments.
Double Patenting
Double Patenting rejection is withdrawn due to filing of Terminal Disclaimer. 
Terminal Disclaimer
The terminal disclaimer filed on 1/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/081723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6 and 8-9 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not reasonably teach, disclose or suggest wherein the second die and the first punch are configured such that the first punch is fitted into the second die, and that the first punch and the second die are simultaneously inserted into the through-hole from the opening of the first die and wherein the second die is formed so as to be splittable into two or more split bodies.
The closest prior art of record is Mandel (US8210749B2). Mandel teaches: A molding die comprising: a first die (60) having a through-hole; a second die (58) that is configured to be inserted into the through-hole in an insertion/removal direction of the second die and is movable relative to the first die (58 is configured to be movable in the through-hole along the y-axis in the figures); and a first punch (40, top punch) and a second punch (44, lower punch) each insertable into the through-hole, wherein a cavity is formed in the through-hole, said cavity being surrounded by an inner wall surface of the second die (58), a pressing surface of the first punch (40) and a pressing surface of the second punch (44) to compression-mold a molding object, wherein an undercut molding part is formed in the inner wall surface of the second die facing the cavity and includes an alternate projection and depression extending in a direction intersecting the insertion/removal direction of the second die (Fig. 3-4, the undercut feature of die 58 projections in towards the center of the object which is a direction intersecting the y-axis of the figure and then depresses back out away from the center of the object which is also a direction that intersects the y-axis of the figure, as discussed in the rejection under 112 above the claim is interpreted as only requiring a single projection and depression), wherein during molding, the first punch (40) is inserted into the through-hole in a state where the first punch is attached to the inner wall surface of the second die (58), wherein the undercut molding part is configured to provide an undercut shape to a green compact, and wherein the alternate projection and depression represents a shape that protrudes or is indented by a certain angle from the insertion/removal direction of the second die (The second die (58) includes an inner surface with an undercut forming section and the cavity for compacting the powder is from the inner surface of the second die (58) a top punch (40) and a lower punch (44) that are also movable in opposite directions within the through-hole).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741